Dear Rep. Hudson:
You have requested an opinion of this office with regard to La. R.S. 15:145(H).  Specifically, you requested an opinion on whether or not this provision is mandatory, its legislative intent and the penalty for non-compliance therewith.
La. R.S. 15:145(H) reads as follows:
     Each indigent defender board shall adopt rules to establish a policy of selecting a proportionate number of minority and women lawyers in accordance with the makeup of the general population of the district, to the extent that minority and women lawyers are available and otherwise eligible for selection within the district in accordance with the provisions of this Section.  Any citizen of majority age shall have a cause of action to enjoin the activities of a board for failure to comply with this provision.
It is the opinion of this office that the language of this provision is mandatory rather than permissive.  This opinion is based on the use of the word "shall" which La. R.S. 1:3 provides is mandatory language.  It is also the opinion of this office that the legislative intent of this provision is to assure the selection of a percentage of minority and female attorneys to represent indigents proportionate to the percentage of minorities and females which make up the parish and/or district over which the respective indigent defender boards govern. Lastly, it is the opinion of this office that until such time as compliance with this statute is realized, "any citizen of majority age shall have a cause of action to enjoin the activities of a board for failure to comply with this provision."  La. R.S. 15:145(H).
I hope this opinion sufficiently answers your questions.  If our office can be of further assistance, please contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: EMMA J. DEVILLIER Assistant Attorney General
RPI/EJD:ckj